DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on November 17, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 3-4, 6-7, 10-13, 16-18 and 20 have been amended; and claims 5 and 19 are canceled. Accordingly, claims 1-4, 6-18, and 20 are pending in this application, with an action on the merits to follow regarding claims 1-4, 6-18, and 20.
Because of the applicant's amendment, the following in the office action filed August 19, 2021, are hereby withdrawn:
Objections to the specification;
Claim rejections under 35 USC 112(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10420385 in view of Arney (US 6401261).  US 10420385 recites each of the limitations of the claims of the instant application but does not disclose wherein the tunnel is along an upper portion of the helmet [claim 1 of the instant application] and wherein the tunnel is a first tunnel, and wherein the arm is a first arm, wherein the main body defines a second tunnel, and wherein the occipital pad includes a second arm that extends into the second tunnel [claim 4 of the instant application].
Arney teaches a stabilizing apparatus for bicycle helmets wherein the tunnel (106) is along an upper portion of the helmet (2) (as can be seen in at least Fig. 18b) and wherein the tunnel (106) wherein the tunnel is a first tunnel (as disclosed in col. 8, lines 25-30), and wherein the arm (32) is a first arm (as shown in Fig. 17a), wherein the main body defines a second tunnel (as disclosed in col. 8, lines 25-30), and wherein the occipital pad includes a second arm (as shown in Fig. 17a) that extends into the second tunnel ((as disclosed in col. 8, lines 25-30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include two arms and two tunnels in the helmet, as taught by Arney, in order to further secure the occipital pad to prevent it from detaching during use.
Claims 11-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10420385 in view of Molitoris (US 3628190).  US 10420385 recites each of the limitations of the claims of the instant application but does not disclose and a first side belt guide and a second side belt guide, wherein the first flexible belt passes through the first side belt .
Molitoris teaches a suspension system comprising a first side belt guide and a second side belt guide (16 on each side, see annotated Fig. 7), wherein the first flexible belt passes through the first side belt guide and the second side belt guide, and wherein the second flexible belt passes through the first side belt guide and the second side belt guide (as can be seen in Figs. 7-8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include belt guides for each of the belts to pass through in the helmet, as taught by Molitoris, in order to prevent the belts from being displaced and preventing ease of sliding when being adjusted by the adjustment mechanism.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molitoris (US 3628190).
Regarding claim 11, Molitoris discloses a helmet (Figs. 1-10) comprising: a main body (10) having a concave interior for receiving a user's head (as can be understood from Fig. 2); a head strap (12/14) coupled to the main body (via 13), the head strap forming a continuous loop (as can be seen in Fig. 7) and having a first flexible belt (12, consider flexible as it is capable of being manipulated to extend around the main body and absent further distinguishing limitations in the claim(s) regarding parameters such as flexural rigidity or specific materials) and a separate, second flexible belt (14, consider flexible as it is capable of being manipulated to extend around the main body and absent further distinguishing limitations in the claim(s) regarding parameters such as flexural rigidity or specific materials); and a first side belt guide and a second side belt guide (16 on each side, see annotated Fig. 7), wherein the first flexible belt passes through the first side belt guide and the second side belt guide, and wherein the second flexible belt passes through the first side belt guide and the second side belt guide (as can be seen in Figs. 7-8).  
	Regarding claim 12, Molitoris discloses wherein the second flexible belt overlaps the first flexible belt around at least 25% of a circumference of the concave interior (as can be seen in Fig. 7, the belts 12 and 14 overlap each either along at least one plane the entire circumference of the concave interior).  
Regarding claim 13, Molitoris discloses wherein the second flexible belt overlaps the first flexible belt around at least 50% of a circumference of the concave interior (as 
Regarding claim 20, Molitoris discloses further comprising a front belt guide (16, see annotated Fig. 7, considered a front belt guide as it is positioned in a front half of the helmet), wherein the first flexible belt (12) passes through the front belt guide as seen in Figs. 7-8), and wherein the second flexible belt (14) passes through the front belt guide (see Figs. 7-8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2014/023005 A1) in view of Arney (US 6401261).
Regarding claim 1, Chen discloses a helmet (combination of 1 and 10) comprising: a main body (1) having a concave interior (see annotated Fig. 4) for receiving a user's head (as can be seen in Fig. 4, the body and interior are shaped such 
Chen does not expressly disclose wherein the tunnel is along an upper portion of the helmet.
Arney teaches a stabilizing apparatus for bicycle helmets wherein the tunnel (106) is along an upper portion of the helmet (2) (as can be seen in at least Fig. 18b).
Chen and Arney teach analogous inventions in the field of suspension devices for helmets.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the arm and move the tunnel into an upper portion of the helmet of Chen, as taught by Arney, in order to further secure the occipital pad to prevent it from detaching during use.


Regarding claim 3, the modified helmet of Chen discloses wherein the occipital pad (61, since Applicant does not define a pad or disclose materials for the occipital pad 36 of the instant application, 61 of Chen is considered a pad as it occupies a space between the main body and the wearer’s head, and inasmuch as applicant has claimed or disclosed) positioned at an occipital region of the main body (1) (as can be seen in Fig. 4, 61 is positioned in an occipital region).
Regarding claim 4, the modified helmet of Chen discloses all the limitations of claim 1, but does not expressly disclose wherein the tunnel is a first tunnel, and wherein the arm is a first arm, wherein the main body defines a second tunnel, and wherein the occipital pad includes a second arm that extends into the second tunnel.
Arney teaches a stabilizing apparatus for bicycle helmets wherein the tunnel (106) wherein the tunnel is a first tunnel (as disclosed in col. 8, lines 25-30), and wherein the arm (32) is a first arm (as shown in Fig. 17a), wherein the main body defines a second tunnel (as disclosed in col. 8, lines 25-30), and wherein the occipital pad includes a second arm (as shown in Fig. 17a) that extends into the second tunnel ((as disclosed in col. 8, lines 25-30).

Regarding claim 6, the modified helmet of Chen discloses wherein a portion (32) of the flexible belt (3) is spaced rearward from the occipital pad (61) (see Fig. 2).
Regarding claim 7, the modified helmet of Chen discloses further comprising an adjustment mechanism (21/22; Examiner notes this limitation has interpreted under 35 USC 112(f) and 21/22 of Chen is at least a functional equivalent of Applicant’s adjustment mechanism 32) coupled to the head strap (as can be seen in Figs. 1-3), wherein the flexible belt (3) is engaged (via 23) with the adjustment mechanism (21/22).
Regarding claim 8, Chen discloses wherein the head strap (1) doubles over itself  around at least 50% of a circumference of the concave interior (see annotated Fig. 4) (see Figs. 1, 2, and 4 showing that 31/32 of the head strap overlap each other almost the entire circumference of the interior of the body).
Regarding claim 9, the modified helmet of Chen discloses further comprising a belt guide (4 and 7) secured to the main body (as seen in Fig. 4), the head strap being slidable through the belt guide (as disclosed in on p. 2, sections 2 and 3 of the translation where 31 can be retracted and sections 62/63 are telescoping and would therefore move within 4 and where 32 can move relative to 7).
Regarding claim 10, the modified helmet of Chen discloses further comprising a front belt guide (4) and two side belt guides (7) (as seen in Fig. 4), the head strap being slidable through the side belt guides (as disclosed in on p. 2, sections 2 and 3 of the translation where 31 can be retracted and sections 62/63 are telescoping and would therefore move within 4 and where 32 can move relative to 7).

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molitoris as applied to claim 11 above, and further in view of Sutter (US 2005/0217006).
Regarding claim 14, Molitoris discloses an occipital pad (25) positioned at an occipital region of the main body (as can be seen in Fig. 2), but does not expressly disclose wherein the head strap comprises the occipital pad.
	Sutter teaches a protective assembly having a lightweight suspension system wherein the head strap (170) comprises the occipital pad (330).
Molitoris and Sutter teach analogous inventions in the field of suspension systems for helmets.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the occipital pad to the head strap of Molitoris as taught by Sutter in order to ensure that the occipital pad remains in contact with the head of the wearer when the main body of the helmet shifts.
Regarding claim 15, the modified helmet of Sutter discloses wherein the occipital pad (25 of Molitoris as modified by Sutter) is coupled to the main body (at least via its connection to the head strap).  
Regarding claim 16, the modified helmet of Sutter discloses wherein the first flexible belt (12 of Molitoris) is secured to the occipital pad (25 of Molitoris as modified 
Regarding claim 17, the modified helmet of Sutter discloses wherein a portion of the first flexible belt (12) is spaced rearward from the occipital pad, and wherein a portion of the second flexible belt (14) is spaced rearward from the occipital pad (25) (as can be seen in at least Fig. 2, where 12 and 14 are spaced rearward of at least a portion of 25).  

    PNG
    media_image1.png
    657
    719
    media_image1.png
    Greyscale

Annotated Fig. 7 (Molitoris)


    PNG
    media_image2.png
    628
    772
    media_image2.png
    Greyscale

Annotated Fig. 4 (Chen)

    PNG
    media_image3.png
    700
    781
    media_image3.png
    Greyscale

Annotated Fig. 2 (Chen)

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim is allowable over the prior art of record as none of them, alone or in combination, disclose a helmet with a main body, a head strap forming an continuous loop and having two belts each passing through first and second belt guides, and an .
Response to Arguments
Applicant’s arguments, filed November 17, 2021, with respect to the 35 USC 102 rejections of claims 1-20 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732